66 N.Y.2d 802 (1985)
The People of the State of New York, Respondent,
v.
Jose M. Natal, Appellant.
Court of Appeals of the State of New York.
Argued October 8, 1985.
Decided November 12, 1985.
Barry D. Leiwant and William E. Hellerstein for appellant.
Robert M. Morgenthau, District Attorney (Joyce P. Adolfsen and Mark Dwyer of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, KAYE, ALEXANDER and TITONE. Taking no part: Judge SIMONS.
Order affirmed. Defendant was not deprived of effective assistance of counsel under the standards adopted by this court (see, e.g., People v Morris, 64 N.Y.2d 803, affg 100 AD2d 630; People v Baldi, 54 N.Y.2d 137) and reaffirmed in People v Satterfield (66 N.Y.2d 796 [decided herewith]).